UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4857



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM LEON SALES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-04-81)


Submitted:   March 31, 2006                   Decided:   May 25, 2006


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.   Charles T.
Miller, Acting United States Attorney, Monica K. Schwartz,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Following a jury trial, William Leon Sales was convicted

of one count of possession of a firearm by a felon, in violation of

18 U.S.C. §§ 922(g)(1) and 924(a)(2) (2000).           Sales challenges the

district court’s denial of his motion for a judgment of acquittal

pursuant to Federal Rule of Criminal Procedure 29.              Finding no

error with the ruling, we affirm Sales’ conviction.

             We review the denial of a Rule 29 motion de novo.          United

States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).             Where, as

here, the motion was based on a claim of insufficient evidence,

“[t]he verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”    Glasser v. United States, 315 U.S. 60, 80 (1942).           We

have “defined ‘substantial evidence’ as ‘evidence that a reasonable

finder of fact could accept as adequate and sufficient to support

a conclusion of a defendant’s guilt beyond a reasonable doubt.’”

Alerre, 430 F.3d at 693 (quoting United States v. Burgos, 94 F.3d

849,   862    (4th   Cir.   1996)     (en    banc)).    We   consider     both

circumstantial and direct evidence, “and allow the government the

benefit of all reasonable inferences from the facts proven to those

sought to be established.”          United States v. Tresvant, 677 F.2d

1018, 1021 (4th Cir. 1982).         Further, on appellate review, we “may

not weigh the evidence or review the credibility of the witnesses.”

United States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997).


                                     - 2 -
            The elements of a violation of 18 U.S.C. § 922(g)(1) are

that:    “(1) the defendant previously had been convicted of a crime

punishable by a term of imprisonment exceeding one year; (2) the

defendant knowingly possessed . . . the firearm; and (3) the

possession was in or affecting interstate commerce, because the

firearm had travelled [sic] in interstate or foreign commerce

. . . .”     United States v. Langley, 62 F.3d 602, 606 (4th Cir.

1995) (en banc).

            We find there was ample evidence supporting the jury’s

verdict. The parties stipulated to Sales’ prior felony conviction,

and the defense did not contest the Government’s evidence that the

firearm at issue, a .357 revolver, traveled in interstate commence.

Thus, only the possession element was in dispute. Sales asserts on

appeal that the Government failed to prove that he possessed the

.357    revolver    stated   in     the   indictment.       Even     assuming   the

Government    was    required       to    prove    that   Sales     possessed   the

particular    weapon   stated       in    the    indictment,   we    conclude   the

evidence was sufficient to satisfy this burden.

            Sales shot Chad Robinson seven times with a handgun. The

Government    presented      both    eyewitness      testimony      and   testimony

linking a shell casing recovered from the site of Robinson’s

shooting to the .357 revolver in question.                  Robinson testified

that, immediately prior to being shot by Sales, he saw Sales with

a “long, shiny gun.”      Robinson further testified he saw Sales with


                                         - 3 -
this gun again when Sales used it to hit Robinson in the head after

being shot.   Robinson testified this gun was “just like” the .357

revolver introduced into evidence by the Government.       Another

eyewitness, Kristen Wilson, testified she saw a male with a silver

gun approaching Robinson only seconds before Robinson was shot.

Lieutenant Greg Young of the Kanawha County Sheriff’s Department

testified that he found the .357 revolver in a field behind the

house to which Sales had fled following the shooting.     Further,

forensic testing established the shell casing recovered from the

scene had been fired from the .357 revolver found by Lieutenant

Young.

          As this evidence, viewed in totality and in the light

most favorable to the Government, establishes Sales possessed the

particular .357 revolver at issue, we affirm the district court’s

denial of Sales’ Rule 29 motion for a judgment of acquittal.

Accordingly, we affirm Sales’ conviction.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 4 -